Title: From George Washington to Robert Hanson Harrison, 3 July 1785
From: Washington, George
To: Harrison, Robert Hanson



Dear Sir:
Mount Vernon, July 3, 1785.

In the interval between your leaving this and the arrival of Mr. Briscoe, Mr. Montgomery, of Dumfries, recommended a young man whom he thought would answer my purpose; and being desired to speak to him, he accepted my offer, and will be with me in the course of a few days. Had it not been for this, the good character given of Mr. Briscoe by you and others would have induced me, without hesitation, to have accepted of his services. I thank you very sincerely for the ready and early attention you paid to my inquiries. To assure you of the great esteem and regard I have for you is unnecessary, because you must be convinced of it; I shall only add, therefore, that I am, very affectionately, your obedient and obliged humble servant,

George Washington.

